                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN WENDELL CHRISTOPHER,                             :       No. 3:17cv2272
            Plaintiff                                 :
                                                      :       (Judge Munley)
               v.                                     :
                                                      : (Chief Magistrate Judge Schwab)
NANCY A. BERRYHILL,                                   :
Acting Commissioner of Social                         :
Security,                                             :
                       Defendant                      :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::


                                          MEMORANDUM

       Before the court for disposition is Chief Magistrate Judge Susan E.

Schwab’s report and recommendation (hereinafter “R&R”) which proposes

affirming the decision of the Commissioner of Social Security denying plaintiff’s

claim for disability insurance benefits under Title II of the Social Security Act.

(Doc. 18). Plaintiff’s action is brought under Sections 205(g) and 1631(c)(3) of

the Social Security Act and 42 U.S.C. § 405(g). The matter is fully briefed and

ripe for disposition.

Background

       Plaintiff John Wendell Christopher began his quest for benefits under Title

II of the Social Security Act on June 29, 2015, when he filed an application for

disability insurance benefits. (Doc. 18, R&R at 2). Plaintiff alleges that his
disability began June 2, 2015. (Id.) The plaintiff’s application was denied by the

Social Security Administration (hereinafter “SSA”) on August 8, 2014. (Id.)

Plaintiff thereafter requested an administrative hearing before an Administrative

Law Judge (hereinafter “ALJ”). (Id.)

      At the hearing on May 18, 2017, ALJ Daniel Balutis learned that the

plaintiff, who lives with his wife and seven children whom range in age from six to

eighteen, experiences difficulties because of his back and blood clotting

conditions. (Id.) The plaintiff expressed that he had recently undergone a second

surgery on his back because his “disc [had] migrated and cut into the nerve.” (Id.

at 3). The plaintiff explained that his blood clotting issues began after his first

back surgery in November 2015. (Id.) The plaintiff explained that he experiences

pain in his right leg and low back which makes it difficult to walk and stand and

complete other basic everyday tasks. (Id. at 4). When asked about prior

employment, the plaintiff relayed that he had worked in the past as a self-

employed pastor, a Chaplain Resident at the Lehigh Valley Hospital, and a

Certified Nursing Assistant. (Id. at 3).

      The ALJ ultimately found that plaintiff was not disabled under the Social

Security Act. (Id. at 7). Plaintiff sought further review of his claims by the SSA

Appeals Council, but his request was denied on October 26, 2017. (Id.) Thus,

the ALJ’s decision is the final decision of the Commissioner.
                                           2
      Plaintiff initiated the instant action on December 11, 2017, asking us to

reverse the decision of the ALJ and award benefits, or remand for a new hearing.

(Doc. 1). Plaintiff seeks this reversal on the grounds that the ALJ’s decision to

deny his claim for benefits was not supported by substantial evidence and

contains errors of law.

      Chief Magistrate Judge Schwab reviewed the record in this case and

recommends that the final decision of the Commissioner of Social Security

denying plaintiff’s benefits be affirmed. (Doc. 18). The plaintiff filed objections to

the magistrate judge’s R&R. (Doc. 19). On March 15, 2019, the Commissioner

filed a response, bringing the case to its present posture. (Doc. 20).

Jurisdiction

      The court has federal question jurisdiction over this SSA appeal. See 42

U.S.C. § 1383(c)(3) (“The final determination of the Commissioner of Social

Security after a hearing under paragraph (1) shall be subject to judicial review as

provided in section 405(g) of this title to the same extent as the Commissioner's

final determinations under section 405 of this title.”); see also 42 U.S.C. § 405(g)

(“Any individual, after any final decision of the Commissioner of Social Security

made after a hearing to which he was a party, irrespective of the amount in

controversy, may obtain a review of such decision by a civil action commenced

                                          3
within sixty days after the mailing to him of notice of such decision or within such

further time as the Commissioner of Social Security may allow. Such action shall

be brought in the district court of the United States for the judicial district in which

the plaintiff resides, or has his principal place of business....”).

Legal Standard

      In disposing of objections to a magistrate judge’s R&R, the district court

must make a de novo determination of those portions of the report against which

objections are made. 28 U.S.C. S 636(b)(1)(c); see also Sullivan v. Cuyler, 723

F.2d 1077, 1085 (3d Cir. 1983). The court may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge.

Henderson v. Carlson, 812 F.2d 874, 877 (3d Cir. 1987). The district court judge

may also receive further evidence or recommit the matter to the magistrate judge

with instructions. Id.

      In reviewing a Social Security appeal, the court must determine whether

“substantial evidence” supports the ALJ's decision. See 42 U.S.C. § 405(g);

Hagans v. Comm'r of Soc. Sec., 694 F.3d 287, 292 (3d Cir. 2012); Plummer v.

Apfel, 186 F.3d 422, 427 (3d Cir. 1999). “[S]ubstantial evidence has been

defined as ‘more than a mere scintilla.’ ” Hagans, 694 F.3d at 292 (quoting



                                           4
Plummer, 186 F.3d at 427). It means “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Consolo v. Fed. Mar.

Comm'n, 383 U.S. 607, 620 (1966).

      The court should not reverse the Commissioner's findings merely because

evidence may exist to support the opposite conclusion. See 42 U.S.C. § 405(g);

Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005) (stating that courts may

not weigh the evidence or substitute their own conclusions for those of the fact-

finder); Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001) (indicating that

when the ALJ's findings of fact are supported by substantial evidence, courts are

bound by those findings, even if they would have decided the factual inquiry

differently). In an adequately developed factual record, substantial evidence may

be “something less than the weight of the evidence, and the possibility of drawing

two inconsistent conclusions from the evidence does not prevent an

administrative agency's finding from being supported by substantial evidence.”

Consolo, 383 U.S. at 620.

      Substantial evidence exists only “in relationship to all the other evidence in

the record,” Cotter v. Harris, 642 F.2d 700, 706 (3d Cir. 1981), and “must take

into account whatever in the record fairly detracts from its weight.” Universal



                                         5
Camera Corp. v. N.L.R.B., 340 U.S. 474, 488 (1971). “When a conflict in the

evidence exists, the ALJ may choose whom to credit but ‘cannot reject evidence

for no reason or for the wrong reason.’ ” Plummer, 186 F.3d at 429 (quoting

Mason v. Shalala, 994 F.2d 1058, 1066 (3d Cir. 1993)). The Commissioner

must indicate which evidence was accepted, which evidence was rejected, and

the reasons for rejecting certain evidence. Johnson v. Comm'r of Soc. Sec., 529

F.3d 198, 204 (3d Cir. 2008). Thus, a reviewing court must scrutinize the record

as a whole. Smith v. Califano, 637 F.2d 968, 970 (3d Cir. 1981).

Discussion

     To receive disability benefits, the plaintiff must demonstrate an “inability to

engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of

not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). An individual is incapable of

engaging in “substantial gainful activity” when “his physical or mental impairment

or impairments are of such severity that he is not only unable to do his previous

work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists in the national economy[.]”

42 U.S.C. § 423(d)(2).

                                         6
      The ALJ evaluates disability benefits claims with a five-step sequential

analysis. 20 C.F.R. § 404.1520(a)(4). This analysis requires the ALJ to

consider, in sequence, whether a claimant (1) is engaging in substantial gainful

activity; (2) has an impairment, or combination of impairments, that is severe; (3)

has an impairment or combination of impairments that meets or equals the

requirements of a “listed impairment”; (4) has the “residual functional capacity” to

return to his or her past work; and (5) if not, whether he or she can perform other

work in the national economy. 20 C.F.R. §§ 404.1520(a)(4)(i)-(v) and

416.920(a)(4).

      Applying the five-step sequential analysis to the instant case, the ALJ found

at Step 1 that plaintiff has not engaged in substantial gainful activity since June 2,

2015, the alleged onset date. (Doc. 8-2, Trans. of Proceed. at 12). At Step 2, he

found that plaintiff had the following severe impairments: mild bilateral

radiculopathies, severe canal narrowing and moderate neuroforaminal narrowing

status post partial L4 and L5 laminectomies with bilateral foraminotomies and

removal of L4-5 disc osteophyte complex on October 13, 2015; L4-5 disc

herniation with lumbar radiculopathy status-post L4-5 micro discectomy on March

28, 2017; chronic venous insufficiency, hypertension; and obesity. (Id. at 13). At

Step 3, the ALJ found that plaintiff does not have an impairment or combination


                                          7
of impairments that meets or medically equals the severity of one of the listed

impairments in 20 C.F.R. Part 404, Subpt. P, App. 1. (Id.)

      The ALJ next determined that plaintiff has the residual functional capacity

(hereinafter “RFC”) to: “perform sedentary work. . . The claimant can lift/carry and

push/pull 2-3 pounds frequently and no more than 10 pounds occasionally. The

claimant can sit for 6 hours but when sitting, the right leg needs to be elevated no

more than 45 degrees and he should alternate to standing for 5 minutes, after

every 30 minutes of sitting. He can stand for 2 hours but should alternate to

sitting for 5 minutes after every 30 minutes of standing. He can walk for 2 hours

and he is required to use a single point cane to ambulate but he can carry with

the alternate non-cane hand. He should also alternate to sitting for 5 minutes

after every 30 minutes of walking. He can never operate foot controls with right

foot. The claimant can occasionally balance, stoop, kneel, crouch, and climb

ramps and stairs, but never crawl and never climb ladders, ropes, or scaffolds.

The claimant can never work at unprotected heights and never work around

moving mechanical parts, but he can be around vibration frequently.” (Id. at 15).

      The ALJ then proceeded to Step 4 of the sequential evaluation where he

found, after reviewing vocational expert testimony, that plaintiff was “unable to

perform any past relevant work.” (Id. at 19). The ALJ identified past relevant

work as a certified nurse’s aid. (Id.)

                                         8
      Finally, at Step 5, the ALJ determined that because plaintiff is a younger

individual at 43 years old at the alleged disability onset date, has at least a high

school education, and is able to communicate in English, plaintiff could

successfully adjust to other work. (Id. at 20). Although the ALJ recognized that

the plaintiff’s ability to perform work at all exertional levels is compromised by his

nonexertional limitations, the ALJ ultimately concluded that the plaintiff could

work as an assembler of optical goods, a video monitor, or a credit checker. (Id.)

A vocational expert testified at the hearing before the ALJ that these jobs exist in

the national economy for an individual with the plaintiff’s age, education, work

experience, and residual functional capacity. (Id.) As such, because the ALJ

concluded that plaintiff is capable of making a successful adjustment to other

work, he determined that plaintiff does not qualify as a disabled individual.

Plaintiff then filed the instant appeal.

      As noted above, the Clerk of Court assigned plaintiff’s appeal to Chief

Magistrate Judge Schwab for an R&R. Magistrate Judge Schwab recommends

affirming the decision of the Commissioner of Social Security. (Doc. 13).

Magistrate Judge Schwab determined that the ALJ’s decision to deny plaintiff’s

claims for disability benefits is supported by substantial evidence in the record.

Specifically, the magistrate judge found that: 1) although the ALJ did not have

                                           9
substantial evidence to support his finding that the plaintiff’s leg must be elevated

no more than forty-five degrees when sitting, the error was harmless and 2) the

ALJ did not err in failing to order either a consultative examination and/or a

medical expert.

      The plaintiff objects only to Magistrate Judge Schwab’s conclusion that the

ALJ’s unsupported finding regarding the degree of plaintiff’s leg elevation is

harmless error.1 He contends that the RFC is defective because of this

unsupported finding. When posed a hypothetical question by the ALJ about

whether jobs exist in the national economy for an individual with the plaintiff’s

RFC, the vocational expert at the hearing concluded that such jobs do exist. The

plaintiff contends that the matter should be remanded because the vocational

expert was told to take into account the fact that the individual would need to

elevate his leg at times at least forty-five degrees as part of the RFC. We

disagree with the plaintiff.

       The record demonstrates, and plaintiff’s treating physician’s medical

opinion supports, that when sitting, the plaintiff is to elevate his right leg. We

agree with the plaintiff that the actual degree to which the leg must be elevated,

however, was not addressed at the hearing or in the record. The plaintiff takes


1
 The plaintiff agrees with the magistrate judge’s conclusion that the ALJ did not
have substantial evidence to support his finding that plaintiff requires forty-five
degree elevation of his right leg when sitting.
                                        10
issue with the forty-five degree determination by the ALJ, but does not argue that

the plaintiff requires a different degree elevation. Further, the plaintiff has not

shown how a different degree designation would change the outcome of the

ALJ’s finding that the plaintiff is not disabled under the Social Security Act.

      The burden of showing that an error is harmful normally falls upon the party

attacking the agency’s determination. See Shinseki v. Sanders, 556 U.S. 396,

409 (2009). Plaintiff acknowledges this case law but argues that he did meet his

burden of showing that the error is harmful. The plaintiff contends that the

vocational expert’s opinion, that the plaintiff could find work in the national

economy, was based on a hypothetical question posed by the ALJ which

included the forty-five degree leg elevation requirement. In support, the plaintiff

relies on two cases, Chrupcala v. Heckler, 829 F.2d 1269 (3d Cir. 1987) and

Podedworny v. Harris, 745 F.2d 210 (3d Cir. 1984), which he argues stand for

the proposition that when an ALJ’s denial of benefits is not based upon an

accurate hypothetical, reversal is the most appropriate disposition of the case.

      After a careful review, we find that these cases are distinguishable from the

case at hand. For example, in Chrupcala the court found that the Appeals

Council’s finding--that the plaintiff’s testimony regarding his constant and severe

pain was not supported by the evidence and therefore not credible-- was not

based on substantial evidence. Churpcala, 829 F.2d at 1274. Because the

                                          11
vocational expert was posed a hypothetical question which did not reflect the

plaintiff’s severe pain, which was supported by the record, the question was

deficient, and the expert’s answer could not therefore be considered substantial

evidence. Id. Similarly, in Podedworny, the ALJ, in posing his hypothetical to the

vocational expert, failed to include two very specific impairments, dizziness and

blurred vision. Podedworny, 745 F.2d at 218. The court noted that these

impairments are medically undisputed and could seriously affect the appellant’s

ability to engage in alternative employment. Id. Because the ALJ did not mention

those problems in his question, the court found that the expert’s answer to the

hypothetical could not be considered substantial evidence. Id.

      Here, the plaintiff has not demonstrated how a different designation would

seriously affect his ability to engage in employment, or how it would affect the

outcome of the ALJ’s finding that he is not disabled under the Social Security Act.

As noted by Magistrate Judge Schwab, when the ALJ posed to the vocational

expert a hypothetical that included a forty-five degree leg elevation, the plaintiff’s

attorney did not contest the height of the elevation. (Doc. 8-2, Trans. of Proceed.

at 68). We also note that the vocational expert also did not specifically address

the specific degree limitation in his answer, rather, he simply stated that in his

opinion, “rais[ing] a leg at waist level” or “a three-foot level would be” an

accommodation, but also stated that any erosion of available jobs “would depend

                                          12
on the employer” and the employer’s willingness to accommodate the elevated

leg. (Id.) We have no reason to believe, based on this testimony, that a

hypothetical question with different degree limitation posed would change the

vocational expert’s opinion that accommodations such as this would depend on

the employer’s willingness to accommodate the plaintiff.

      Further, we agree with the magistrate judge that the plaintiff had the

opportunity to address any ambiguity about his leg elevation height during the

hearing but elected not to do so. The record is otherwise void of any indication as

to how high the plaintiff typically elevates his leg while sitting. Even now, at this

stage in his appeal, he fails to articulate at what degree his leg must be elevated.

We cannot, therefore, logically conclude that the forty-five degree designation for

plaintiff’s leg elevation is a sufficiently significant error to justify remand.

Conclusion

      For the foregoing reasons, we will overrule plaintiff’s objection and adopt

the R&R of Chief Magistrate Judge Schwab. Plaintiff’s request for a new

administrative hearing will be denied, and the Commissioner’s final decision

denying the plaintiff’s application for Social Security Benefits under Title II of the

Social Security Act will be affirmed. An appropriate order follows.




                                            13
                            BY THE COURT:

Date: March 28, 2019        s/ James M. Munley______
                            JUDGE JAMES M. MUNLEY
                            United States District Judge




                       14
